Exceptions overruled. In this action of tort it appeared that the plaintiff, w'hile a guest occupant in an automobile operated by one Bonneau, was injured in a collision on March 3, 1949, at the intersection of Mill and Cedar streets in New *711Bedford, between that automobile and a truck operated by the defendant. The evidence as to the conduct of the respective operators was highly contradictory. There was a verdict for the defendant. The plaintiff’s exceptions are to the failure of the judge “to read [her] requests for instructions numbered 3 through 22, inclusive.” There was no error. The judge was not obliged to instruct the jury in the exact language requested by the plaintiff. The requests which stated principles of law applicable to the case were given in substance. Those which were based on assumed facts which were in dispute or stated only a fragment of the considerations involved were properly refused. See Liberatore v. Framingham, 315 Mass. 538, 543-544; DeChene v. Willard, 320 Mass. 324.
John B. Nunes, for the plaintiff.
Andrew P. Doyle, for the defendant.
The case was submitted on briefs.